 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement, dated as of June 29, 2006 (the “Agreement”), is
between OXiGENE, Inc. (the “Company”), and Richard Chin (“Executive”). This
Agreement is intended to confirm the understanding and set forth the agreement
between the Company and Executive with respect to Executive’s future employment
by the Company. In consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby mutually acknowledged, the parties agree as
follows:
        1.      Employment.
      (a)      Title and Duties. Subject to the terms and conditions of this
Agreement, the Company will employ Executive, and Executive will be employed by
the Company, as President and Chief Executive Officer (“CEO”), reporting to the
Board of Directors of the Company (the “Board”). Executive will have the
responsibilities, duties and authority commensurate with said position.
Executive will also perform such other services of an executive nature for the
Company as may be reasonably assigned to Executive from time to time by the
Board.
      (b)      Devotion to Duties. For so long as Executive is employed
hereunder, Executive will devote substantially all of Executive’s business time
and energies to the business and affairs of the Company, provided that nothing
contained in this Section 1(b) will be deemed to prevent or limit Executive’s
right to manage Executive’s personal investments on Executive’s own personal
time, including, without limitation, the right to make passive investments in
the securities of (i) any entity which Executive does not control, directly or
indirectly, and which does not compete with the Company, or (ii) any publicly
held entity (other than the Company or its related entities) so long as
Executive’s aggregate direct and indirect interest does not exceed two percent
(2%) of the issued and outstanding securities of any class of securities of such
publicly held entity. Except as set forth on Exhibit A hereto, Executive
represents that Executive is not currently a director (or similar position) of
any other entity and is not employed by or providing consulting services to any
other person or entity, and Executive agrees to refrain from undertaking any
such position or engagement without the prior written approval of the Board.
Executive may continue to serve as a director and/or volunteer for the entities
listed on Exhibit A provided that such service does not create any conflicts,
ethical or otherwise, with Executive’s responsibilities to the Company and
further provided that Executive’s time commitments do not unreasonably interfere
with his fulfillment of his responsibilities hereunder, as determined by the
Board or its designated committee thereof.
      (c)      Board Membership. For as long as the Executive is the CEO, the
Nominating Committee of the Board will nominate Executive for continuing
membership on the Board. The restricted stock already granted to Executive as a
board member will continue to vest according to the terms and conditions set
forth in the applicable stock plan and restricted stock agreements.
         2.      Term of Employment.
      (a)      Term. The Executive’s employment by the Company under this
Agreement shall commence seven (7) days after full execution of this Agreement
by the Executive and the Company (the “Commencement Date”). The Executive is
employed on an at-will basis and, subject to the provisions of Section 4, either
the Executive or the Company may terminate the employment relationship at any
time for any reason. The duration of Executive’s employment is hereafter
referred to as the “Term.”
      (b)      Termination. Notwithstanding anything else contained in this
Agreement, Executive’s employment hereunder will terminate upon the earliest to
occur of the following:

 



--------------------------------------------------------------------------------



 



(i)      Death. Immediately upon Executive’s death;
(ii)     Termination by the Company.
      (A)      If because of Disability (as defined below), then upon written
notice by the Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice;
      (B)      If for Cause, then upon written notice by the Company to
Executive that states that Executive’s employment is being terminated for Cause
(as defined below) and sets forth the specific alleged Cause for termination and
the factual basis supporting the alleged Cause, which termination shall be
effective on the date of such notice or such later date as specified in writing
by the Board; provided that if such Cause arises under Section 2(d)(i), (ii),
(iii), (vii) or (viii), the Executive shall be given a minimum period of thirty
(30) days to reasonably cure such Cause; or
      (C)      If without Cause (i.e., for reasons other than Sections
2(b)(ii)(A) or (B)), then upon written notice by the Company to Executive that
Executive’s employment is being terminated without Cause, which termination
shall be effective on the date of such notice or such later date as specified in
writing by the Board; or
(iii)    Termination by Executive.
      (A)      If for Good Reason (as defined below), then upon written notice
by Executive to the Company that states that Executive is terminating
Executive’s employment for Good Reason (as defined below) and that sets forth
the specific alleged Good Reason for termination and the factual basis
supporting the alleged Good Reason, which termination shall be effective thirty
(30) days after the date of such notice; provided that if the Company has
reasonably cured the circumstances giving rise to the Good Reason by such date,
then such termination shall not be effective; or
      (B)      If without Good Reason, then upon written notice by Executive to
the Company that Executive is terminating Executive’s employment, which
termination shall be effective thirty (30) days after the date of such notice;
provided that the Executive may request at such time to leave with a shorter
notice period, and the Board shall not unreasonably withhold its consent to such
shorter period.
      Notwithstanding anything in this Section 2(b), the Company may at any
point terminate Executive’s employment for Cause prior to the effective date of
any other termination contemplated hereunder if such Cause exists.
      (c)      Definition of “Disability”. For purposes of this Agreement,
“Disability” shall mean Executive’s inability to further perform Executive’s
duties and responsibilities as contemplated herein because Executive’s physical
or mental health has become so impaired as to make such performance impossible
or impractical, which inability continues for one hundred twenty (120) days or
more within any twelve (12) month period (either consecutively or cumulatively).
Determination of Executive’s physical or mental health will be determined by a
medical expert appointed by mutual agreement between the Company and Executive.
      (d)      Definition of “Cause”. For purposes of this Agreement, “Cause”
shall mean that Executive has (i) intentionally committed an act or omission
that materially harms the Company; (ii) been grossly negligent in the
performance of Executive’s duties to the Company; (iii) willfully failed or
refused to follow the lawful and proper directives of the Board, which failure
or refusal continues despite Executive having

 



--------------------------------------------------------------------------------



 



received an opportunity to cure pursuant to Section 2(b)(ii)(B) of this
Agreement; (iv) been convicted of, or pleaded guilty or nolo contendre, to a
felony; (v) committed a criminal act involving moral turpitude, but excluding
any conviction which results solely from Executive’s title or position with the
Company and is not based on his personal conduct; (vi) committed an act relating
to the Executive’s employment or the Company involving, in the good faith
judgment of the Board, material fraud or theft; (vii) breached any material
provision of this Agreement or any nondisclosure or non-competition agreement
(including the Confidentiality, Non-Competition and Intellectual Property
Agreement attached here as Exhibit B), between Executive and the Company, as all
of the foregoing may be amended prospectively from time to time; or
(viii) intentionally breached a material provision of any code of conduct or
ethics policy in effect at the Company, as all of the foregoing may be amended
prospectively from time to time.
      (e)      Definition of “Good Reason”. For the purposes of this Agreement,
“Good Reason” shall mean: (i) without the Executive’s express written consent,
any material reduction in Executive’s title, or responsibilities compared to
those prior to the Change in Control; (ii) without the Executive’s express
written consent, a material reduction by the Company in the Executive’s total
compensation as in effect on the date hereof or as the same may be increased
from time to time, provided that it shall not be deemed a material reduction if
(X) the amount of Executive’s Annual Bonus is less than the amount of any
previously awarded Annual Bonuses or (Y) a benefit is amended and such amendment
affects all eligible executive participants; or (iii) the Company breaches a
material term of this Agreement; provided that failure to timely make any
payments within the time frames set forth in this Agreement shall not be
considered Good Reason if such payment is provided within the cure period set
forth in Section 2(b)(iii)(A).
      (f)      Definition of “Change in Control”. “Change in Control” of
OXiGENE, Inc. as used in this Agreement shall mean the following, but only to
the extent it is interpreted in a manner consistent with the meaning of “a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” under
Section 409A of Internal Revenue Code of 1986, as amended (“Code Section 409A”),
and any successor statute, regulation and guidance thereto, and limited to the
extent necessary so that it will not cause adverse tax consequences with respect
to Code Section 409A: (i) a merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (ii) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.
      (g)      Board Membership. Upon termination of Executive’s employment for
any reason, if so requested by the Chairman of the Board or a majority of the
Board, Executive shall immediately resign in writing as a director of the
Company.
        3.      Compensation.
      (a)      Base Salary. While Executive is employed hereunder, the Company
will pay Executive a base salary at the gross annualized rate of $380,000.00
(the “Base Salary”), paid in accordance with the Company’s usual payroll
practices. The Base Salary will be subject to review annually or on such
periodic basis (not to exceed annually) as the Company reviews the compensation
of the Company’s other senior executives and may be adjusted upwards in the sole
discretion of the Board or its designee. The Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates.

 



--------------------------------------------------------------------------------



 



      (b)      Annual Bonus. Executive may be eligible to earn an Annual Bonus
relating to each fiscal year, based on the achievement of individual and Company
written goals established on an annual basis by the Board within thirty
(30) days of the beginning of the fiscal year. Executive shall be eligible for a
pro-rated bonus for 2006. If the Executive meets the applicable goals, then the
Executive shall be entitled to a minimum bonus for that year equal to 50% of his
then-current Base Salary. The Board may in its discretion award the Executive a
more generous bonus, up to 100% of his then-current Base Salary. At least 50% of
the Annual Bonus awarded and paid in any year other than 2007 shall be comprised
of restricted stock grants or other forms of equity, the amount of which shall
be determined by dividing the Annual Bonus by the closing stock price on the
date of grant. The Executive may elect to receive a greater percentage of the
Annual Bonus in the form of equity, subject to the approval of the Board;
provided that the Annual Bonus awarded and paid in 2007, if any, shall be
comprised entirely of cash. Any Annual Bonus shall be paid as soon as
practicable following the close of the fiscal year, but in any event no later
than the time by which the Company is required to file its Annual Report on Form
10-K.
      (c)      Commencement Bonus. The Company will pay Executive a Commencement
Bonus of $200,000, less applicable taxes and deductions. The Commencement Bonus
will be paid no later than sixty (60) days after the Commencement Date. If
Executive’s employment hereunder is terminated either by the Company for Cause
or voluntarily by Executive in the absence of a Good Reason within one (1) year
of the Commencement Date, Executive will promptly repay a portion of the
Commencement Bonus equal to the amount of the Commencement Bonus, net of
applicable taxes and deductions, multiplied by a fraction, the numerator of
which equals the number of days from the effective date of such termination to
the first anniversary of the Commencement Date and the denominator of which will
be 365 (or the Company may withhold such amount from any payments otherwise due
to Executive).
      (d)      Equity Compensation.
      (i)      The Company will grant to Executive as of the Commencement Date
options to purchase 250,000 shares of the Company’s common stock at an exercise
price equal to the fair market value of such stock on the date of grant, which
options will vest in annual increments over the four (4) year period following
the date of grant, with vesting to begin on the one (1) year anniversary of the
grant date. To the extent allowed by law, the options shall be treated as
incentive options.
      (ii)     On January 2, 2007, the Company will grant to Executive 250,000
shares of restricted common stock, which restricted stock shall vest in annual
increments over the four (4) year period measured from the Commencement Date,
with vesting to begin on the one (1) year anniversary of the Commencement Date.
      (iii)    On an annual basis beginning in 2007, the Board, in its
discretion, shall grant to Executive additional options or restricted common
stock, with a target of approximately 100,000 shares of common stock per year;
provided that, in 2007 only, the Company shall consider a cash award of $250,000
to $350,000 in lieu of any award of options or restricted stock. The award and
amount of such grants (or cash payment) shall be based on performance and shall
be awarded at the sole discretion of the Board.
      (iv)     The number of options or shares of restricted stock contemplated
in this Agreement but not yet granted shall be proportionately adjusted for any
increase or decrease in the number of issued shares of common stock of the
Company resulting from a stock split, reverse stock split, combination or
reclassification of such common stock.
      (v)      Except as otherwise expressly provided in this Agreement, any
options or shares of restricted stock granted to Executive shall be subject to
the terms and conditions set forth in the

 



--------------------------------------------------------------------------------



 



agreements entered into by Executive and the Company governing such options or
stock grants and the OXiGENE, Inc. 2005 Stock Plan (“Stock Plan”) or any
successor or replacement plan thereto.
      (e)      Fringe Benefits. In addition to any benefits provided by this
Agreement, Executive shall be entitled to participate in all employee benefit,
welfare and other plans, practices, policies and programs and fringe benefits
maintained by the Company from time to time on a basis no less favorable than
those provided to other similarly situated executives of the Company. Executive
understands that, except when prohibited by applicable law, the Company’s
benefit plans and fringe benefits may be amended, enlarged, diminished or
terminated prospectively by the Company from time to time, in its sole
discretion, and that such shall not be deemed to be a breach of this Agreement
or a material change in the terms of Executive’s compensation for the purposes
of Section 2(e), provided that Executive’s level of coverage under all such
programs is at least as great as is such coverage provided to similarly situated
executives of the Company.
      (f)      Vacation. Executive will be entitled to accrue up to twenty
(20) vacation days per year that Executive remains employed by the Company,
administered in accordance with and subject to the terms of the Company’s
vacation policy, as it may be amended prospectively from time to time.
      (g)      Reimbursement of Expenses. The Company will promptly reimburse
Executive for all ordinary and reasonable out-of-pocket business expenses that
are incurred by Executive in furtherance of the Company’s business in accordance
with the Company’s policies with respect thereto as in effect from time to time.
      (h)      Relocation. As a condition of his employment hereunder, Executive
is expected to relocate to a reasonable commuting distance from the Company’s
current headquarters if the Board and the Executive reasonably deem such
relocation to be necessary to meet business needs; provided that the Executive
shall not unreasonably withhold his consent to such relocation. The Board shall
notify the Executive of the date by which such relocation must be effectuated,
which date shall be not less than ninety (90) days after the date of such
notice. The Company shall reimburse Executive for up to $100,000 in Relocation
Expenses (as defined below) relating to such relocation, so long as the
Executive is employed by the Company at the time of the relocation. Such
reimbursement shall be promptly made upon presentation of reasonably detailed
documentation of such Relocation Expenses. For purposes hereof, “Relocation
Expenses” shall mean reasonable expenses incurred by Executive related to costs
of looking for a new primary residence, costs associated with the sale of
Executive’s California residence and the purchase of Executive’s new residence
(but excluding taxes or the actual purchase price of such residence), and the
physical movement of all goods and vehicles that are in Executive’s California
home. The foregoing notwithstanding, if within one (1) year of the Commencement
Date, Executive’s employment with the Company is terminated either by the
Company for Cause or voluntarily by Executive in the absence of a Good Reason,
then Executive shall repay to the Company, within three (3) months of
termination, the amount of the actually-reimbursed Relocation Expenses
multiplied by a fraction, the numerator of which equals the number of days from
the effective date of such termination to the first anniversary of Executive’s
Commencement Date and the denominator of which will be 365 (and the Company may
withhold such amount from any payments otherwise due to Executive).
      To the extent permitted by law, commuting expenses, including travel,
lodging, and associated costs prior to relocation shall be treated and
reimbursed as a business expense, and such expenses shall not be considered
Relocation Expenses.
        4.      Compensation Upon Termination.
      (a)      Definition of Accrued Obligations. For purposes of this
Agreement, “Accrued Obligations” means (i) the portion of Executive’s Base
Salary that has accrued prior to any termination of Executive’s employment with
the Company and has not yet been paid; (ii) to the extent required by law and
the

 



--------------------------------------------------------------------------------



 



Company’s policy, an amount equal to the value of Executive’s accrued but unused
vacation days; (iii) the amount of any expenses properly incurred by Executive
on behalf of the Company prior to any such termination and not yet reimbursed;
(iv) the Executive’s unvested equity compensation already granted and earned as
part of Executive’s bonus in the previous year(s), which shall immediately vest
and become exercisable upon termination; and (v) the Annual Bonus related to the
most recently completed calendar year, if not already paid (the amount of which
shall be determined in accordance with Section 3(b) above). Executive’s
entitlement to any other compensation or benefit under any plan or policy of the
Company, including but not limited to applicable option plans, shall be governed
by and determined in accordance with the terms of such plans or policies, except
as otherwise specified in this Agreement.
      (b)      Termination for Cause, By the Executive Without Good Reason, or
as a Result of Executive’s Disability or Death.
      (i)      If Executive’s employment hereunder is terminated either by the
Company for Cause, or by Executive without Good Reason, or if Executive’s
employment terminates as a result of the Executive’s death, the Company will pay
the Accrued Obligations to Executive promptly following the effective date of
such termination.
      (ii)     In case of termination by the Company as a result of the
Executive’s Disability, the Company will pay Executive the Accrued Obligations
plus an amount equal to two (2) months of Executive’s then-current Base Salary.
      (c)      Termination By the Company Without Cause or By Executive With
Good Reason. If Executive’s employment hereunder is terminated by the Company
without Cause or by Executive with Good Reason, then:
      (i)      The Company will pay the Accrued Obligations to Executive
promptly following the effective date of such termination;
      (ii)     The Company will pay Executive a total amount equal to
twenty-four (24) months of Executive’s then current Base Salary, less applicable
taxes and deductions; such payment to be held in escrow in an interest bearing
account designated for Executive subject to the terms of the Separation
Agreement set forth in Section 4(e) below, and to be made in twelve
(12) approximately equal monthly installments in accordance with the Company’s
usual payroll practices over a period of twelve (12) months; and
      (iii)    The Company will continue to provide medical insurance coverage
for Executive and Executive’s family at no cost to Executive for eighteen
(18) months; provided, that the Company shall have no obligation to provide such
coverage if Executive fails to elect COBRA benefits in a timely fashion or if
Executive becomes eligible for medical coverage with another employer.
      (d)      Termination Following A Change In Control Without Cause or for
Good Reason. If Executive’s employment is terminated within the twelve
(12) month period following a Change in Control by the Company without Cause or
by the Executive for Good Reason, then:
      (i)      the Executive shall be entitled to receive the payments and
benefits set forth in Section 4(c) above; and
      (ii)     all unvested options and restricted shares then held by Executive
shall vest and be immediately exercisable.
      (e)      Release of Claims/Board Resignation. The Company shall not be
obligated to pay Executive any of the compensation or provide Executive any of
the benefits or equity acceleration set forth in Section

 



--------------------------------------------------------------------------------



 



4(b), 4(c) or 4(d) (other than the Accrued Obligations) unless and until
Executive has (i) executed a timely separation agreement in a form acceptable to
the Company, which shall include a releases of claims between the Company and
the Executive, including provisions regarding mutual non-disparagement and
confidentiality; and (ii) resigned from the Board, if so requested pursuant to
Section 2(g).
      (f)      No Other Payments or Benefits Owing. The payments and benefits
set forth in this Section 4 shall be the sole amounts owing to Executive as
separation pay upon termination of Executive’s employment. Executive shall not
be eligible for any other payments, including but not limited to additional Base
Salary payments, bonuses, commissions, or other forms of compensation or
benefits, except as may otherwise be set forth in this Agreement or other
Company plan documents with respect to plans in which Executive is a
participant.
      (g)      Notwithstanding any other provision with respect to the timing of
payments under Section 4, if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” (within the meaning of Code Section 409A,
and any successor statute, regulation and guidance thereto) of the Company, then
limited only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under
Section 4 which are subject to Code Section 409A (and not otherwise exempt from
its application) will be withheld until the first (1st) business day of the
seventh (7th) month following the termination of Executive’s employment, at
which time Executive shall be paid an aggregate amount equal to the accumulated,
but unpaid, payments otherwise due to Executive under the terms of Section 4.
        5.      Confidentiality and Competition. Executive agrees to sign and
return to the Company the Confidentiality, Non-Competition and Intellectual
Property Agreement attached hereto as Exhibit B concurrently with the execution
of this Agreement.
        6.      Property and Records. Upon termination of Executive’s employment
hereunder for any reason or for no reason, Executive will deliver to the Company
any property of the Company which may be in Executive’s possession, including
blackberry-type devices, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.
        7.      Stock Purchase. Subject to the Company’s policy regarding
black-out periods and any applicable securities laws, within three (3) months
after payment of the Commencement Bonus, Executive agrees to purchase in the
open-market $250,000 worth of the common stock of the Company; provided that if
the Company’s policy or applicable law would prohibit Executive from purchasing
stock during such period, then Executive shall purchase such stock at the
earliest possible time consistent with Company policy and applicable law.
        8.      General.
      (a)      Notices. Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Executive shall be sent to the last known address in the Company’s records or
such other address as Executive may specify in writing. Notices to the Company
shall be sent to the Company’s Chairman or to such other Company representative
as the Company may specify in writing.
      (b)      Entire Agreement/Modification. This Agreement, together with the
Confidentiality, Non-Competition and Intellectual Property Agreement attached
hereto and the other agreements specifically referred to herein, embodies the
entire agreement and understanding between the parties hereto and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No

 



--------------------------------------------------------------------------------



 



statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement (or in a subsequent written modification
or amendment executed by the parties hereto) will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.
      (c)      Waivers and Consents. The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent will be effective
only in the specific instance and for the purpose for which it was given, and
will not constitute a continuing waiver or consent.
      (d)      Assignment and Binding Effect. The Company may assign its rights
and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved. Executive may not assign
Executive’s rights and obligations under this Agreement without the prior
written consent of the Company. This Agreement shall be binding upon Executive,
Executive’s heirs, executors and administrators and the Company, and its
successors and assigns, and shall inure to the benefit of Executive, Executive’s
heirs, executors and administrators and the Company, and its successors and
assigns.
      (e)      Indemnification. Executive shall be entitled to the same rights
to indemnification and coverage under the Company’s Directors and Officers
Liability Insurance policies as they may exist from time to time to the same
extent as other officers and directors of the Company.
      (f)      Governing Law. This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of the Commonwealth of Massachusetts, without giving effect to conflict of
law principles.
      (g)      Severability. The parties intend this Agreement to be enforced as
written. However, should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
      (h)      Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
        9.      Taxation. The parties intend this Agreement to be in compliance
with Code Section 409A. The Executive acknowledges and agrees that the Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement, including but not limited to
consequences related to Code Section 409A. The Company and Executive agree that
both will negotiate in good faith and jointly execute an amendment to modify
this Agreement to the extent necessary to comply with the requirements of Code
Section 409A.
     If any payment to the Executive by the Company, whether or not under this
Agreement (“Payment”), becomes subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), the Company shall, as soon as reasonably
practicable after written notice thereof to the Board, make an additional cash
payment to the Executive (the “Gross-Up Payment”). The Gross-Up Payment shall
equal the amount needed to place the Executive in substantially the same
after-tax economic position that the Executive would have been in had the Excise
Tax not applied to the Payments.
      10.      Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument. For all purposes a signature by fax shall be treated as
an original.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

                 
RICHARD CHIN
      OXiGENE, INC.    
 
               
/s/ Richard Chin
      By:   /s/ James B. Murphy    
 
               
Signature
          Name: James B. Murphy
Title: Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit A
Genmedica Therapeutics
Stanford University School of Medicine
UCSF School of Medicine

 



--------------------------------------------------------------------------------



 



Exhibit B
OXiGENE, Inc.
CONFIDENTIALITY, NONCOMPETITION
AND INTELLECTUAL PROPERTY AGREEMENT

     
 
  June 29, 2006

Richard Chin
OXiGENE, Inc.
Dear Richard:
     As a condition of your employment with OXiGENE, Inc., you must sign and
return this letter agreement (the “Agreement”). This Agreement confirms your
promise to protect and preserve information and property which is confidential
and proprietary to OXiGENE, Inc., its subsidiaries and affiliates (collectively,
the “Company”), as well as other terms and conditions of your employment,
including your agreement to reasonable limitations on the scope of your
employment once your employment with the Company ends. No provision of this
Agreement shall be construed to create an express or implied employment contract
for any specific period of time, and the Company may terminate your employment
at any time, with or without cause (in other words, you are an “at will”
employee).
     You agree as follows:
1.    Your Duties Regarding Confidentiality
     The Company has developed, uses and maintains trade secrets1/ and other
confidential and proprietary information including, without limitation,
technical and scientific data and specifications, research, business and
financial information, product and marketing plans, customer and client
information, customer and client lists, customer, client and vendor identities
and characteristics, agreements, marketing knowledge and information, sales
figures, pricing information, marketing plans, business plans, strategy
forecasts, financial information, budgets, software, projections and procedures,
and Inventions (as defined in Section 3), in written, oral, electronic and/or
other forms (“Confidential Information”), and the Company shall take all
reasonable measures to protect the confidentiality of such Confidential
Information. You acknowledge that during your employment with the Company you
will be given direct access to and knowledge of Confidential Information.
     You agree that all such Confidential Information is and shall remain the
sole property of the Company and that you will hold in strictest confidence, and
will not, either during or after the termination of your employment (except as
required in the course of your duties on behalf of the Company), use, disclose
or give to others (whether a business, firm, entity, person or otherwise),
either directly or indirectly, any of the Confidential Information of the
Company or of any third party provided to you during your employment by the
Company, without the Company or such third party’s consent. Your obligation of
confidentiality under this Agreement does not apply to information that
(a) becomes a matter of public knowledge through no fault of your own or
(b) must be disclosed pursuant to lawful subpoena, court order or statutory
requirement.
     You further agree that you will return all Confidential Information,
including all copies and versions of such Confidential Information (including
but not limited to information maintained on paper, disk, CD-ROM, network
server, or any other retention device whatsoever), and all other property of the
Company, to the Company immediately upon the earlier of (a) the request of the
Company or (b) termination of your employment.
 

1/   The term “trade secrets,” as used in this Agreement, shall be interpreted
in accordance with Massachusetts law and shall include, but not be limited to,
anything tangible or intangible or electronically kept or stored, which
constitutes, represents, evidences or records a secret scientific, technical,
merchandising, production or management information, design, process, procedure,
formula, invention or improvement; and other confidential and proprietary
information and documents.

 



--------------------------------------------------------------------------------



 



     The terms of this Section 1 of this Agreement are in addition to, and not
in lieu of, any other contractual, statutory or common law obligations that you
may have relating to the protection of the Company’s Confidential Information or
its property. The terms of this section shall survive indefinitely your
employment with the Company, provided that the Confidential Information of the
Company remains confidential and is not a matter of public knowledge.
2.    Your Duties Not To Compete Or Solicit
     You acknowledge that the Confidential Information has been and will be
developed by the Company at substantial investment of time, effort and money and
that such Confidential Information would be useable by you to compete against
the Company.
     Further, in the course of your employment you will be introduced to
customers and others with important relationships to the Company. You
acknowledge and agree that any and all “goodwill” created through such
introductions belongs exclusively to the Company, including, but not limited to,
any goodwill created as a result of direct or indirect contacts or relationships
between yourself and any customers, vendors and other key relationships of the
Company.
     A—Non-Competition
     While you are employed by the Company and for a period of one (1) year
following the termination of your employment for any reason (the
“Non-competition Period”), you shall not, for yourself or on behalf of any other
person or entity, directly or indirectly, whether as principal, partner, agent,
independent contractor, stockholder, employee, consultant, representative or in
any other capacity, own, manage, operate or control, be connected with, or
employed by, or engage in or have a financial interest in any Restricted
Business (as defined in Section 2B) anywhere in the world (the “Restricted
Territory”) except that nothing in this Agreement shall preclude you from
purchasing or owning securities of any such business if such securities are
publicly traded, and provided that your holdings do not exceed two (2%) percent
of the issued and outstanding securities of any class of securities of such
business.
     In addition, during the Non-competition Period you shall not, either
individually or on behalf of or through any third party, solicit or divert or
attempt to solicit or divert for the benefit of or on behalf of a Restricted
Business, any customers, clients or vendors of the Company with whom you have
had significant contact, access to Confidential Information about, or to whom
you have provided services during your last two (2) years of employment with the
Company.
     B—Definition of “Restricted Business”
     For purposes of this Agreement, the term “Restricted Business” shall mean
any person, partnership, corporation, business organization or other entity (or
a division or business unit of any entity) whose primary products are the same
or similar to those that the Company is engaged in or is developing during your
employment with the Company, including vascular targeting technologies to combat
cancer, eye diseases and skin diseases, including but not limited to research,
development, manufacture, marketing or sales; provided that (i) once your
employment with the Company has terminated, this definition shall apply only
with respect to products that are the same or similar to those that the Company
was engaged in or developing during the last two (2) years of your employment
with the Company, (ii) nothing in this definition shall operate to prevent you
from working for or with respect to any subsidiary, division or affiliate (each,
a “Unit”) of an entity if that Unit is not itself a Restricted Business engaged
in any Restricted Activity (as defined below), irrespective of whether some
other Unit of such entity constitutes a Restricted Business (as long as you do
not provide any services for such other Unit), and (iii) Restricted Business
will not include activities outside the spheres of vascular disrupting agents,
ortho-quinone prodrugs, and bio-reductive agents.
     C—Non-Solicitation
     During the Non-competition Period you shall not, either individually or on
behalf of or through any third party, directly or indirectly, solicit any
Company employee or consultant to leave the Company, nor shall you, directly or
indirectly, recruit, or hire away any Company employee. For purposes of this
Section 2C, employees shall include any person who was an employee within the
sixty (60) day period immediately preceding such solicitation or other
prohibited action.

 



--------------------------------------------------------------------------------



 



3.    Ownership of Ideas, Copyrights and Patents
     A—Property of the Company
     You agree that apart from the “Textbook of Clinical Research Medicine,” all
ideas, discoveries, creations, manuscripts and properties, innovations,
improvements, know-how, inventions, designs, developments, apparatus,
techniques, methods, writings, specifications, sound recordings, pictorial and
graphical representations and formulae (collectively, “Inventions”) which may be
used by or which relate to the business or activities of the Company, whether
patentable, copyrightable or not, which you may conceive, reduce to practice or
develop during your employment (or, if based on or related to any Confidential
Information, made by you within six (6) months after the termination of such
employment), whether or not during normal working hours and whether or not on
the Company’s premises or with the use of its equipment, whether alone or in
conjunction with others, and whether or not at the request or suggestion of the
Company or otherwise, relating in anyway to the Restricted Business shall be
“works made for hire,” and shall be the sole and exclusive property of the
Company, and that you shall not publish any such Inventions without the prior
written consent of the Company. You hereby assign to the Company all of your
right, title and interest in and to such Inventions. The manuscript for a
textbook of clinical research, “Textbook of Clinical Research Medicine,” that is
currently under preparation by you is specifically excluded from this provision.
     B—Your Duty to Cooperate
     During your employment with the Company and afterwards, you agree that you
will fully cooperate with the Company, its attorneys and agents in the
preparation and filing of all papers and other documents as may be required to
perfect the Company’s rights in and to any such Inventions, including, but not
limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights of the United States and of any and all other
countries on such Inventions, provided that the Company will bear the expense of
such proceedings, and that any patent or other legal right so issued to you,
personally, shall be assigned by you to the Company without charge by you.
     Further, you hereby irrevocably appoint the Company and its duly authorized
officers and agents as your attorneys-in-fact to act for and on your behalf with
respect to the Inventions, and, instead of you, to execute all documents and
papers, including any application for patent, copyright or mask work, and to do
all other lawfully permitted acts reasonably necessary to assign or otherwise
transfer and perfect your right, title and interest in and to the Inventions to
and in the Company, and to obtain, perfect, protect and enforce its rights in
the Inventions. To the extent that cooperation is requested following your
employment with the Company, you will be asked to devote no more than 40 hours
of your time. For cooperation beyond 5 hours, appropriate compensation will be
negotiated with the Company.
     C—Data In Which You Claim Any Interest
     Listed on Exhibit A to this Agreement are any and all Inventions in which
you claim or intend to claim any right, title and interest, including but not
limited to patent, copyright and trademark interest, which to the best of your
knowledge shall be or may be delivered to the Company in the course of your
employment, or incorporated into any Company product or system. You explicitly
acknowledge that your obligation to disclose such information is ongoing during
your employment with the Company, and that after you execute this Agreement, if
you determine that any additional Inventions in which you claim or intend to
claim any right, title or interest, including but not limited to patent,
copyright and trademark interest, has been or is likely to be delivered to the
Company or incorporated in any company product or system, you shall make
immediate written disclosure of the same to the Company.
4.    Your Representations Regarding Prior Work and Legal Obligations
     A—No Other Agreement Prohibits You From Working For The Company
     By signing this Agreement, you represent that you have no agreement with or
other legal obligation to any prior employer or to any other person or entity
that restricts your ability to engage in employment discussions, to accept
employment with, or to perform any function for the Company.
     B—You Will Not Provide Us Confidential Information From Other Employers

 



--------------------------------------------------------------------------------



 



     You also acknowledge that the Company has advised you that at no time,
either during any pre-employment discussions or at any time thereafter, should
you divulge to or use for the benefit of the Company any trade secret or
confidential or proprietary information of any previous employer. By signing
this Agreement, you affirm that you have not divulged or used any such
information for the benefit of the Company, and that you have not and will not
misappropriate any Invention that you played any part in creating while working
for any former employer.
5.    Provisions Necessary and Reasonable/Injunctive Relief
     You recognize and acknowledge that (i) the types of activities and
employment which are prohibited by this Agreement are reasonable in relation to
the skills which represent your principal salable asset both to the Company and
to your other prospective employers, and (ii) the temporal and geographical
scope of the provisions in this Agreement are reasonable, legitimate and fair to
you and necessary for the protection of the Company. You acknowledge that given
your skills and work experience, such restrictions will not prevent you from
earning a living in your general field of occupation during the term of such
restrictions. You further agree that a breach or threatened breach by you of
Sections 1-3 of this Agreement may pose the risk of irreparable harm to the
Company, and that in the event of a breach or threatened breach of any of such
covenants, the Company shall be entitled to seek and obtain any remedies
available to it at law or equity, including equitable relief, in the form of
specific performance, or temporary, preliminary or permanent injunctive relief,
or any other equitable remedy which then may be available. The seeking of such
injunction or order shall not affect the Company’s right to seek and obtain
damages or other equitable relief on account of any such actual or threatened
breach.
6.    Disclosure to Future and Prospective Employers
     You agree that the Company may notify any of your future or prospective
employers or other third parties of this Agreement and may provide a copy of
this Agreement to such parties without your further consent.
7.    Choice of Law; Enforceability; Waiver of Jury Trial
     A—The Law of Massachusetts Applies to this Agreement
     This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and the validity, interpretation and performance of this
Agreement shall be governed by, and construed in accordance with, the internal
law of Massachusetts, without giving effect to conflict of law principles.
     B—Any Dispute Regarding This Agreement Will Take Place In Massachusetts
     Both of us agree that any action, demand, claim or counterclaim relating
to, or arising under, the terms and provisions of this Agreement, or to its
breach, shall be commenced in Massachusetts in a court of competent
jurisdiction. We both further acknowledge that venue shall exclusively lie in
Massachusetts and that material witnesses and documents would be located in
Massachusetts.
8.    General
     A—Agreement Enforceable If You Are Transferred, Promoted or Reassigned
     You acknowledge and agree that if you should transfer between or among any
affiliates of the Company, wherever situated, or be promoted or reassigned to
functions other than your present functions, all terms of this Agreement shall
continue to apply with full force.
     B—This is the Entire Agreement Between Us
     This Agreement embodies the entire agreement and understanding between us
with respect to its subject matter and supersedes all prior and contemporaneous
oral and written agreements and understandings relating to its subject matter.
No

 



--------------------------------------------------------------------------------



 



statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement.
     C—Modification and Amendment; Waiver; Assignment and Benefit
     The terms and provisions of this Agreement may be modified or amended only
by written agreement executed by both parties. The terms and provisions of this
Agreement may be waived, or consent for the departure from its terms granted,
only by a written document executed by the party entitled to the benefits of
such terms or provisions. No such waiver or consent shall be deemed to be or
shall constitute a waiver or consent with respect to any other terms or
provisions of this Agreement, whether or not similar. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent. The
Company may assign its rights and obligations under this Agreement at its sole
discretion. As this Agreement is personal to you, you may not assign your rights
and obligations under this Agreement. All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
parties, and shall inure to the benefit of you, your heirs, executors and
administrators and the Company and its successors and/or permitted assigns.
     D—Severability
     The parties intend this Agreement to be enforced as written. If any portion
or provision of this Agreement shall to any extent be declared illegal or
unenforceable by a duly authorized court having jurisdiction, however, we both
desire that such portion or provision be modified by such a court so as to make
it enforceable, and that the remainder of this Agreement be enforced to the
fullest extent permitted by law. If such court deems any provision of this
Agreement wholly unenforceable, then all remaining provisions shall nevertheless
remain in full force and effect.
     E—Meaning of Headings
     The headings in this Agreement are for convenience only, and we both agree
that they shall not be construed or interpreted to modify or affect the
construction or interpretation of any provision of this Agreement.
YOUR ACKNOWLEDGMENT
     By signing this Agreement, you are acknowledging that you have had adequate
opportunity to review this Agreement, to reflect upon and consider the terms and
conditions of this Agreement and how they may affect you, that you fully
understand this Agreement’s terms, and that you are agreeing voluntarily to its
terms.
     If this document accurately reflects our agreement, please so indicate by
signing and returning to us the enclosed copy of this letter.

            Very truly yours,


OXIGENE, INC.
      /s/ James B. Murphy       By: James B. Murphy      Its: Vice President and
Chief Financial Officer     

Accepted and Agreed:

     
/s/ Richard Chin
   
 
   
Richard Chin
Date: June 29, 2006
   

 



--------------------------------------------------------------------------------



 



Exhibit A

o   Textbook of Clinical Research Medicine

 